   8:20-cv-00388-RGK-PRSE Doc # 7 Filed: 09/29/20 Page 1 of 2 - Page ID # 26




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN JR.,                                     8:20CV388

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

COUNTY PROSECUTOR,

                     Defendant.


      This matter is before the court on Plaintiff Arthur James Griffin Jr.’s Motion
for Leave to Proceed in Forma Pauperis (“IFP”). (Filing No. 2.) As stated in the
Prison Litigation Reform Act (“PLRA”), a prisoner cannot

      bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or
      more prior occasions, while incarcerated or detained in any facility,
      brought an action . . . in a court of the United States that was dismissed
      on the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. §1915(g).

       The court has identified the following cases that may have been brought by
Plaintiff that were dismissed because they failed to state a claim upon which relief
may be granted: Griffin v. Newton, et al., Filing Nos. 7 & 8, 8:09CV400 (D.Neb.)
(finding Plaintiff’s complaint failed to state a claim for relief and dismissing case on
March 18, 2010, after Plaintiff failed to amend complaint); Griffin v. Herrick, et al.,
Filing Nos. 15 & 20, 8:18CV316 (D.Neb.) (finding Plaintiff’s complaint failed to
state a claim for relief and dismissing case on October 24, 2018, after Plaintiff failed
to amend complaint); Griffin v. State of Nebraska, et al., Filing Nos. 13 & 18,
  8:20-cv-00388-RGK-PRSE Doc # 7 Filed: 09/29/20 Page 2 of 2 - Page ID # 27




8:18CV317 (D.Neb.) (finding Plaintiff’s complaint failed to state a claim for relief
and dismissing case on October 24, 2018, after Plaintiff failed to amend complaint).

       On the court’s own motion, Plaintiff is ordered to show cause within 30 days
of this court’s Memorandum and Order why these cases should not be considered
strikes against him per the terms of the PLRA, and why he is entitled to proceed in
forma pauperis pursuant to 28 U.S.C. §1915(g). Alternatively, Plaintiff may pay the
court’s $400.00 filing and administrative fees within 30 days. In the absence of good
cause shown, or the payment of the necessary fees, this matter will be dismissed
without further notice.

      IT IS THEREFORE ORDERED:

      1.      Plaintiff has 30 days from the date of this Memorandum and Order to
show cause why the three cases referenced above should not be considered strikes
against him per the terms of the PLRA, and why he is entitled to proceed in forma
pauperis pursuant to 28 U.S.C. §1915(g). In the alternative, Plaintiff may pay the
$400.00 filing and administrative fees within 30 days. In the absence of either action
by Plaintiff, this matter will be dismissed without further notice.

       2.    The clerk’s office is directed to set a pro se case management deadline
in this matter with the following text: October 29, 2020: deadline for Plaintiff to
show cause or pay fees.

      Dated this 29th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
